KNOLL, Judge,
concurring.
I concur that the Sabine Parish grand jury represented a cross section of the parish population, and that the defendant showed neither the systematic exclusion of any class of persons nor that she suffered from the composition of the general venire.
I disagree, however, with the majority’s treatment of defendant’s complaint that her sentence is excessive. Defendant understood as part of her plea bargain agreement that her sentence would not exceed ten years. We should not entertain a complaint of excessiveness when the sentence falls within less than the maximum limitation bargained for and agreed upon. State v. Moss and Goodman, 438 So.2d 1283 (La.App. 3rd Cir.1983), writ denied, 443 So.2d 588.